DETAILED CORRESPONDENCE
This Office action is in response to the application filed 08/01/2019, with claims 1-9 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because figure 9 illustrated a block item of (i.e. “UAV”) not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the 
Also, there are elements/component illustrated in figure 9 that is missing both the reference character and label for the block. Note: the element/component in question are indicated by an arrows (see below). 


    PNG
    media_image1.png
    413
    509
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase in question is “removably adjustable module frame”. The specification discloses a “receiver frame”, “vehicle frame” and a “vehicle platform frame.” Yet, the phrase removably adjustable module frame” is absent from the specification. Furthermore, to amendment the specification to include this unsupported term would raise at least the issue of new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Chernoff et al, US 2003/0038468.

Regarding claim 1. A modular vehicle, comprising: 
a vehicle frame (11, 175,) configured with a first plurality of fixation sites arranged at predetermined regular intervals along said frame (see at least 89 in FIG. 2, [0053]-[0054], [0063], [0112], FIG. 1,FIG. 21 FIG. 26); 
one or more removably adjustable module frames for housing module devices ([0068]), each removably adjustable module frame configured with one or more mounting brackets ([0068]), wherein each mounting bracket is configured with a second plurality of fixation sites arranged with said predetermined regular intervals along each mounting bracket ([0005], [0051], [0054]—“….brackets with bolt holes….”, [0067]—“ Such an arrangement may be employed to enable a particular body to be matable to multiple chassis each having a different predetermined spatial relationship among its body connection components”, [0141]—“fasteners”); 
a plurality of releasable connecting mechanisms (93), wherein each releasable connecting mechanism is configured to be connectable to one of the first plurality of fixation sites and one of the second plurality of fixation sites simultaneously ([0053]-[0054], FIG. 4); 
a control system configured with one or more established operating relations for operating the modular vehicle, wherein the control system comprises a processor ([0071]), embodying instructions ([0055]—“algorithms”, [0071]—“control commands”, [0079]), which when executed by the processor, recognizes one or more module devices upon coupling of the one or more removably adjustable module frames to the vehicle frame via one or more of the plurality of releasable connecting mechanisms.

Regarding claim 2. The modular vehicle of claim 1, further comprising: 
a pre-wired, wiring trough, coupled to the vehicle frame, that extends from a front portion of the vehicle frame to a back portion of the vehicle frame ([0051], [0055]-[0056], [0110]—“Four multiple wire in-line connectors and complementary connectors are used in the embodiment shown in FIGS. 20 and 20a. FIG. 20a depicts an assembly process for attaching corresponding connectors 91, 95”, FIG. 26).

Regarding claim 3. The modular vehicle of claim 1, further comprising: 
at least one of the removably adjustable module frames configured with two mounting brackets fixed thereto, wherein the two mounting brackets are arranged with a width that is a same width as the vehicle frame ([0068], [0052]-[0054], [0057]).

Regarding claim 4. The modular vehicle of claim 1, further comprising: 
a plurality of power connections, connectable to the module devices upon coupling of the one or more removably adjustable module frames to the vehicle frame when the module devices are housed within the coupled removably adjustable module frames ([0055]—“…electrical power connector….”, [0056]—“…a plurality of complementary electrical connectors 95 on a vehicle body 85, with different connectors performing different functions”, [0068], [0110]—“…electrical power connector….”, FIG. 10, FIG. 11).

Regarding claim 5. The modular vehicle of claim 4, wherein the plurality of power connections are configured to provide distribution of electric, hydraulic, and pneumatic power ([0055]-[0056], [0105]-[0107], FIG. 10, FIG. 11).

Regarding claim 6. The modular vehicle of claim 4, wherein the plurality of power connections automatically engage module devices upon coupling of the one or more removably adjustable module frames to the vehicle frame when the module devices are housed within the coupled removably adjustable module frames ([0055]-[0056], [0068], [0105]-[0107], [0114], FIG. 10, FIG. 11).

Regarding claim 7. The modular vehicle of claim 1, wherein one or more of the plurality of releasable connecting mechanisms comprise clevis pins (It well known in the art to use a clevis pins as releasable connecting mechanisms (e.g. a fastener). Also, see at least paragraph [0054]).

Regarding claim 8. The modular vehicle of claim 1, 
wherein the control system is further configured with a control and communications protocol that causes the processor to recognize capabilities, functions, and potential configurations of module devices upon coupling of the one or more removably adjustable module frames to the vehicle frame when the module devices are housed within the coupled removably adjustable module frames ([0114]—“Each body pod carries a chip that may communicate parameters to the rolling chassis to set fuel cell performance or engine performance to match the body pod, adjusts suspension performance, adjusts steering performance and communicates other specifications.” [0074]—“The complementary electrical connector 95 is coupled with the electrical connector 91 of the body attachment interface 87”, [0104], [0068], [0081]).

Regarding claim 9. The modular vehicle of claim 2, further comprising: 
a control panel containing a plurality of toggle switches, wherein the plurality of toggle switches are connectable, via dedicated wire, to the module devices upon coupling of the one or more removably adjustable module frames to the vehicle frame when the module devices are housed within the coupled removably adjustable module frames (a control panel is illustrated in FIG. 20 see below [0068]).

    PNG
    media_image2.png
    508
    604
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661